Title: Petition of the Pennsylvania Freeholders and Inhabitants to the King, [29 March 1764]
From: Franklin, Benjamin
To: 


When the Assembly adjourned on Saturday, March 24, it gave its members a recess of seven weeks “in order to consult their Constituents, whether an humble Address should be drawn up, and transmitted to His Majesty, praying that he would be graciously pleased to take the People of this Province under his immediate Protection and Government.” It is clear that the Assembly leaders planned to use this time to procure the widest possible expression of public sentiment in favor of the proposed change in government. To this end Franklin prepared the draft of a petition to the King which was to be printed, circulated through the province, and signed by as many “Freeholders and Inhabitants” as could be induced to do so. Writing to Richard Jackson on the following Thursday, March 29, he enclosed a copy of this draft of what he thought would be “pretty nearly the Petition, that you may see the Tenor of it.” This draft, which Jackson preserved among his papers, is printed here, assigned to the date of the letter to Jackson.
Two days later the firm of Franklin & Hall printed “100 copies of a Petition to his Majesty, on fine Writing Paper” and provided both blue and brown paper within which the petitions were stitched, charging Franklin personally £1 14s. 6d. for the job. In addition to some alterations in punctuation, this printed version contains a few minor verbal changes from Franklin’s draft; though none of the latter affect the meaning, all are indicated in footnotes to the text as printed here from the draft. A German translation was also printed, probably by Anton Armbrüster; and apparently at about the same time another English petition, differently worded but for the same purpose, was printed for circulation among the Quakers. The latter document omits Franklin’s generalizations about proprietary governments but contains, as Franklin’s text does not, a strong plea for the “Continuation and Confirmation” of the “inestimable Religious and Civil Liberties” which had encouraged the first settlement of the colony, “now become a very valuable Part of the King’s extensive American Dominions.” The author of this document has not been identified.
The Assembly reconvened on May 14. Four days later a petition (Franklin’s printed text in what appears to have been several copies) “signed by upwards of Fifteen Hundred Inhabitants of this Province, was presented to the House, with a verbal Request by the Member who brought them in, that the same be transmitted by their Representatives to the Crown.” Immediately afterwards the Quaker petition was also presented. The texts of both documents appear in full in the Votes and Proceedings. On May 23 members from Bucks, Lancaster, and Northampton Counties presented petitions signed in their constituencies, and on the next day similar papers were offered from Philadelphia and Chester Counties. All these documents were ultimately submitted to the Privy Council, among the papers of which they still remain. They include 23 examples of the English petition originally written by Franklin, 2 of its German translation, and 8 of the Quaker petition.
The actions that the Assembly took in consequence of these petitions are described below, pp. 193–200.
 

  [March 29, 1764]
To the King’s most excellent Majesty in Council.
The Petition of the Freeholders and Inhabitants of the Province of Pensilvania
Most humbly sheweth.

That great Obstructions to your Majesty’s Service, and Mischiefs to the said Province, have during the two last Wars been occasion’d by a continual Disagreement between the Proprietaries of the Province, who are Governors of the same, and the Assemblies annually chosen by the People.
That the like Disagreements between the Proprietaries and People in all the other Colonies of America settled under Proprietary Governments and like Mischiefs attending those Disagreements, have in most of the said Colonies occasioned a Surrender of the Powers of Government, or a Resumption of the same by your Majesty’s Predecessors, only two Proprietary Governments now remaining in America.
That your Petitioners humbly conceive such mischievous Disagreements to proceed from the very Nature of Proprietary Governments; the Multitude of Disputes arising between the Proprietaries and private Persons concerning Matters of Property, naturally occasioning mutual Opinions of Injustice, and thence in the Proprietaries a Dislike of the People; and in the People Want of Respect to the Proprietary Government; while the Proprietaries Power as Governors of appointing Judges during their Pleasure to judge in their own as well as all other Causes subjects them to Suspicion, and their making Use of their Powers of Government, especially in Times of Publick Distress, to enforce Claims of private Interest, renders their Government Odious.
The Petitioners therefore, desirous of enjoying the Privileges granted them by your Majesty’s Royal Predecessors, freed from the Inconveniencies which they conceive incident to Proprietary Governments, and which they have long laboured under; and earnestly wishing to partake of that Happiness and Security which they see all those Colonies around them enjoy, who are under your Majesty’s immediate Government, do humbly pray, that your Majesty would be graciously pleased to take the Government of this Province likewise into your own Royal Hands, making the Proprietaries such equitable Compensation for the same, as to your Majesty’s Wisdom and Goodness shall seem meet.
And your Petitioners, as in Duty bound, shall ever pray, &c.
